Citation Nr: 1204001	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the residuals of hepatitis, to include hepatitis C, with fatigue, joint pain, and malaise.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was on active duty in the United States Army from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in September 2007 by of the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.  


FINDINGS OF FACT

1.  While in service, the appellant was treated for generalized viral hepatitis.  However, the type of hepatitis from which he suffered was not diagnosed due to limitations in testing at that time.

2.  The appellant was diagnosed with and treated for hepatitis C in 1999.

3.  VA medical providers have hypothesized that it is not possible to disassociate the type of hepatitis the appellant suffered from while on active duty and the hepatitis he was treated therefor in 1999.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, hepatitis C was incurred during military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that service connection be granted for the residuals of hepatitis, to include fatigue, malaise, and joint pain.  The appellant has asserted that while he was on active duty, he was diagnosed with and treated for hepatitis.  The service medical records substantiate this assertion.  Those same records also show that the type of hepatitis the appellant was suffering therefrom, whether it be A, B, C, etcetera, was not determined due to medical testing limitations.  The appellant further argues that the hepatitis he was treated for in 1999, which was determined to be hepatitis C, was related to or the same condition from which he suffered from while on active duty.  He has thus asked for VA compensation benefits for the residuals of this blood and liver disorder.  

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision with regard to the issue of service connection for the residuals of hepatitis. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The medical evidence shows that the appellant now suffers from the residuals of hepatitis C.  More specifically, in conjunction with his claim for benefits, the appellant underwent a Liver, Gall Bladder, and Pancreas Examination in August 2007.  A similar examination was accomplished in February 2008.  Upon the conclusion of the examination, the examiner diagnosed the appellant as suffering from hepatitis and the residuals thereof.  The examiner further wrote the following:

There is no specific evidence for the type of hepatitis for which this veteran was treated in the military except that is was HAA (negative for hepatitis B).  The list of possible hepatitis has grown from the generalized hepatitis in years past to more specifically Hepatitis A, B, C, D, E or G currently.  Due to the lack of medical records from date of discharge from military service in 1973 to date of treatment for Hepatitis C in 1999, it is impossible to determine if the current Hepatitis C is related to or was caused by the hepatitis in the service without resorting to mere speculation.

In other words, the medical care provider could not disassociate the current disorder from the condition the appellant was treated for while he was on active duty.  The examination report from February 2008 fabricated similar results.  

The Board notes that there are no other medical opinions of record that would either support, or refute, either the VA health care provider's hypotheses or would add to the statements made by the VA examiner. 

In this instance, the Board finds the appellant's assertions of continuity of symptoms since service credible, competent, and probative.  As the VA examiner has not proffered medical evidence that would refute the appellant's assertions, to include his statements that he has experienced symptoms suggestive of recurrent hepatitis since service, the Board finds the appellant's statements and the examiner's opinions to be probative evidence in favor of the claim.  There are no other medical documents or opinions that address the statements made by the appellant or the opinions provided by the VA medical care provider.  

Accordingly, the Board attaches the most significant probative value to the statements provided by the examiner as they are consistent with the evidence of record and included access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his recurrent hepatitis residuals since his release from active duty, has remained consistent.  Hence, the Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the VA examiner had reviewed the claims folder and had examined the appellant.  More importantly, the examination of February 2008 qualified her previous findings.  She pointed to established facts in her opinion.  Additionally, the examiner who wrote the opinion discussed the salient facts and she gave a complete rationale for all conclusions presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the United States Court of Appeals for Veterans Claims (Court) indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the VA examiner's opinion that cannot disassociate the appellant's current hepatitis disorder with the blood condition the appellant was treated while on active duty is probative and may be used to assist in the granting of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents diagnoses of hepatitis, the appellant suffered from generalized hepatitis while he was in service, and a VA examiner has stated that it is medically impossible to disassociate the two disorders.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, and as such, service connection for the residuals of hepatitis, to include fatigue, joint pain, and malaise, is warranted. 


ORDER

Entitlement to service connection for the residuals of hepatitis, to include hepatitis C, with fatigue, joint pain, and malaise, is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


